Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 are pending and are included in the prosecution.
Specification
The disclosure is objected to because of the following informalities: 
On page 1, line 27, the phrase “by directly applying to the sore” should be corrected to recite “by directly applying to the sore throat.” 
On page 5, line 8, the terms “the of” should be deleted.
On page 6, line 21, the term “sheer” should be replaced with the term “shear.”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 2, the term “comprises” should be replaced with the term “comprising.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "echinacea" in the penultimate line. Claim 19 also recites “echinacea” in line 2. It is unclear if an extract, powder, oil, or tincture of echinacea is used. Is there a particular species or part of the plant that is used? For examination purposes the broadest reasonable interpretation of claims 10 and 19 includes any echinacea source in any form.
Claim 20 recites the limitation "menthol eucalyptus" in line 2. It is unclear if Applicant means menthol and eucalyptus, i.e., a combination, or menthol or eucalyptus. Also, it is unclear which portion of eucalyptus is used. Is an extract of eucalyptus is used? For examination purposes the broadest reasonable interpretation of claim 20 includes a combination of menthol and eucalyptus, and any eucalyptus source in any form.
Clarification and/or amendment without adding new matter are required. 
	
	Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culligan et al. (US 2010/0168074 A1).
The claimed invention is a method of administering a freezable cough drop to a user, the method comprises the steps of:
(A)	providing a quantity of medicated solution and a freezer, wherein the
quantity of medicated solution is an aqueous solution, and wherein the
quantity of medicated solution is portioned into a plurality of dosages;
(B)	placing the plurality of dosages within the freezer for a specified time
period;
(C)	removing at least one arbitrary dosage from the freezer, wherein the
arbitrary dosage is any one of the plurality of dosages;
(D)	placing the arbitrary dosage within a mouth of the user; and,
(E)	dispensing the arbitrary dosage from the mouth into a sore throat of the
user by gradually dissolving the arbitrary dosage within the mouth.

Culligan et al. disclose a freezable unit dosage delivery system, a solid unit dosage, method of treating symptoms and conditions, and kit (Abstract and claims 1-62). “The freezable unit dosage delivery system includes a composition, preferably containing one or more medicinal ingredients, having a freezing point less than 5° C.; a storage container comprising one or more cavity, each configured to receive a unit dosage quantity of the composition; and a sealing sheet for sealing engagement with the storage container. Upon freezing, the unit dosage quantity solidifies into a solid unit dosage that may be administered one of orally, rectally or vaginally for the local or systemic treatment of symptoms and conditions in a human” (Abstract). The method for locally or systemically treating symptoms or conditions of a human in need of such treatment comprises administering the at least one solid unit dosage to a human (claim 37). Symptoms or conditions that may be treated include sore throat and cough ([0021], [0036], [0038], [0063], claims 45 and 60). The solid unit dosage melts in the oral cavity ([0041]). The melted or thawed unit dosage of the composition may contact, cover or coat the tongue, throat and inner cheek surfaces ([0043]). The frozen composition unit dosage quickly becomes smooth as a result of the melting action and therefore does not scratch or otherwise irritate the oral cavity or throat area ([0043]). As the oral cavity and throat area become coated with the melted composition, the ingredients of the composition can absorb into the consumer’s blood stream through the oral mucosal and sub-lingual membranes ([0043]). The frozen composition can be in a unit dosage such as a lozenge which can comprise a cough drop ([0044], [0064]-[0065]). The compositions can be placed in a freezer or the freezer section of a refrigerator to freeze the unit dosages ([0041], [0074], [0078], [0080] and claims 37-40). The frozen lozenge is a frozen aqueous solution further comprising an herbal ingredient, a flavoring agent and water ([0028]). The composition comprises one or more active ingredients dissolved in a physiologically acceptable carrier, which includes solvents such as water ([0019], [0079], [0088], Example 1 - [0096], and claims 1 and 17).
Regarding instant claim 1, the method of administering a freezable cough drop to a user is anticipated by the method for locally or systemically treating symptoms or conditions of a human in need of such treatment comprises administering a freezable solid unit dosage to a human (claim 37), where the symptoms include sore throat and cough (claims 45 and 60), as taught by Culligan et al.  
Regarding instant claim 1, the limitations of steps (A) and (B) are anticipated by the frozen aqueous solution comprising an herbal ingredient, a flavoring agent and water ([0028]) and the compositions which can be placed in a freezer or the freezer section of a refrigerator to freeze the unit dosages ([0041], [0074], [0078], [0080], claims 37-40), as taught by Culligan et al.  
Regarding instant claim 1, the limitations of steps (C), (D), and (E) are anticipated by the treatment of sore throat and cough ([0021], [0036], [0038], [0063], claims 45 and 60), the oral administration of the unit dosage ([0041], [0043]-[0044], and [0064]-[0065]), and the coating of the oral cavity by the melting action of the unit dosage ([0043]), as taught by Culligan et al. 
Regarding instant claim 2, the limitation of steps (A) through (E) executed in sequence is anticipated by the freezable aqueous solution comprising an herbal ingredient, a flavoring agent and water ([0028]), the compositions which can be placed in a freezer or the freezer section of a refrigerator to freeze the unit dosages ([0041], [0074], [0078], [0080], claims 37-40), the treatment of sore throat and cough ([0021], [0036], [0038], [0063], claims 45 and 60), the oral administration of the unit dosage ([0041], [0043]-[0044], and [0064]-[0065]), and the coating of the oral cavity by the melting action of the unit dosage ([0043]), as taught by Culligan et al. 
Regarding instant claim 4, the limitations of the temperature outside the freezer and inside the freezer are anticipated by the freezer or the freezer section of a refrigerator used to freeze the unit dosages ([0041], [0074], [0078], [0080], claims 37-40), as taught by Culligan et al. The recited limitations of the temperature outside the freezer and the temperature inside the freezer are inherent features of the freezer. Instant claim 4 does not recite any specific temperature ranges. The freezer disclosed by the prior art reads on the freezer recited in instant claim 4. According to MPEP 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Regarding instant claim 5, the limitation of the plurality of dosages in a liquid state during steps (A) and (B) is anticipated by the freezable aqueous solution comprising an herbal ingredient, a flavoring agent and water ([0028]) and the compositions which can be placed in a freezer or the freezer section of a refrigerator to freeze the unit dosages ([0041], [0074], [0078], [0080], claims 37-40), as taught by Culligan et al. 
Regarding instant claim 6, the limitation of the plurality of dosages in a solid state during steps (C) and (D) is anticipated by the solid, frozen unit dosages ([0011], [0024], [0028]), as taught by Culligan et al.
Regarding instant claim 7, the limitation of gradually melting the arbitrary dosage within the mouth is anticipated by the solid unit dosage which melts in the oral cavity ([0041] and [0043]), as taught by Culligan et al.
Regarding instant claim 8, the limitation of a blister pack is anticipated by the blister pack comprising a plurality of unit dosages comprising a freezable composition ([0022], [0026], [0028], FIG. 1, [0030], [0069], claims 1 and 9), and wherein the blisters are opened and the unit dosages are administered orally to a human ([0078]), as taught by Culligan et al.
Regarding instant claim 9, the limitation of a storage volume of each of the plurality of blister compartments which is greater than or equal to a solid-state volume for each of the plurality of dosages is anticipated by the blister pack comprising a plurality of unit dosages comprising a freezable composition ([0022], [0026], [0028], FIG. 1, [0030], [0069], claims 1 and 9), as taught by Culligan et al. The storage volume of the blister pack compartments will inherently be greater than or equal to the solid-state volume of each of the plurality of unit dosages. 
Regarding instant claim 10, the limitation of the medicated solution including at least one compositional constituent selected from the group consisting of water, flavoring, coloring is anticipated by the aqueous solution comprising an herbal ingredient, a flavoring agent and water ([0028]), and Example 1 which contains sugar, water, stabilizing agents, flavourings, colouring agents (Example 1 - [0096], and claims 1, 12-18). Culligan et al. also teach that the sugars comprise honey ([0093]), nutrient supplements include vitamin C (ascorbic acid) and zinc ([0089]), and the freezable composition includes echinacea ([0025], [0084], claims 1, 12, 15, 51, 58, and 59) and menthol ([0092] and [0097]) and eucalyptol ([0092]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Culligan et al. (US 2010/0168074 A1), as applied to claims 1-2 and 4-10 above.
Instant claim 3 is drawn to the method of administering a freezable cough drop to a user, the method as claimed in claim 1, wherein the specified time period is 12 hours. 
The teaching of Culligan et al. is discussed above.
Although Culligan et al. teach that the unit dosages are frozen for a period of time sufficient to freeze the unit dosages into solid form ([0027]), they do not expressly teach a specified time period of 12 hours as recited in instant claim 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of freezing a unit dosage composition and administering it orally to a human, as taught by Culligan et al., freeze the unit dosage composition to a temperature preferably below 0°C for a period of time sufficient to freeze the unit dosages into solid form, also as taught by Culligan et al., and produce the instant invention.
One of ordinary skill in the art would have found the recited 12 hour time period an obvious variant over the period of time sufficient to freeze the unit dosages into solid form as taught by Culligan et al. ([0027]), unless there is evidence of criticality or unexpected results.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 3, the limitation of the 12 hour time period would have been an obvious variant over the period of time sufficient to freeze the unit dosages into solid form as taught by Culligan et al. ([0027]), unless there is evidence of criticality or unexpected results. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Culligan et al. (US 2010/0168074 A1), as applied to claims 1-10 above, in view of Nakai (JP 10-36266 – English machine translation).
The citations for Nakai below are based on the English language machine translation obtained by PE2E Search.
Instant claim 11 is drawn to the method of administering a freezable cough drop to a user, the method as claimed in claim 10, wherein the quantity of water is approximately 95.82% weight (wt.) of the quantity of medicated solution.
The teaching of Culligan et al. is discussed above.
Although Culligan et al. teach that water is used in the freezable aqueous solution ([0028], [0019], [0079], [0088], Example 1 - [0096], and claims 1 and 17), they do not expressly teach that the quantity of water is approximately 95.82% weight (wt.) of the quantity of medicated solution as recited in instant claim 11.
Nakai teaches an antitussive preparation in the form of a drop or a syrup (Abstract, claims 1-3). The antitussive suppresses coughing (Page 1, [0002]). The antitussive syrup has a water content of 60 to 95% (Page 3, [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of freezing a unit dosage composition which comprises one or more active ingredients dissolved in a solvent such as water, forming a lozenge or a cough drop, and administering it orally to a human, as taught by Culligan et al., in view of the antitussive syrup which has a water content of 60 to 95%, as taught by Nakai, and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because both Culligan et al. and Nakai are drawn to preparing compositions in the form of a drop or lozenge to be administered orally for the treatment of cough or sore throat. According to MPEP 2141, it is obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have found it obvious to include water in the weight percentage range taught by Nakai in the freezable solution of Culligan et al. and have a reasonable expectation of success to produce a functional antitussive or cough drop. The range disclosed by Nakai, i.e., 60 to 95% of water, overlaps the recited weight percent of approximately 95.82%. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 11, the limitation of the quantity of water which is approximately 95.82% weight (wt.) of the quantity of medicated solution would have been obvious over the antitussive syrup having a water content of 60 to 95% (Page 3, [0023]), as taught by Nakai.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Culligan et al. (US 2010/0168074 A1), as applied to claims 1-10 above, in view of Yu (CN 1446900 A – English machine translation).
The citations for Yu below are based on the English language machine translation obtained by PE2E Search.
Instant claim 12 is drawn to the method of administering a freezable cough drop to a user, the method as claimed in claim 10, wherein the quantity of honey is approximately 0.55% weight (wt.) of the quantity of medicated solution.
The teaching of Culligan et al. is discussed above.
Although Culligan et al. teach that sugars comprise honey ([0093]), they do not expressly teach that the quantity of honey is approximately 0.55% weight (wt.) of the quantity of medicated solution as recited in instant claim 12.
Yu teaches a beverage composition comprising traditional Chinese medicine and honey (Abstract). The composition is used for relieving cough (Page 2, 5th ¶). The composition contains 0.5% of honey and 0.5% of lecithin (Page 2, 6th ¶). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of freezing a unit dosage composition which comprises one or more active ingredients dissolved in a solvent such as water, including honey as a sugar source, forming a lozenge or a cough drop, and administering it orally to a human, as taught by Culligan et al., in view of the cough relieving composition which contains 0.5% of honey, as taught by Yu, and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because both Culligan et al. and Yu are drawn to methods for treating cough. According to MPEP 2141, it is obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have found it obvious to include 0.5% of honey as taught by Yu in the freezable solution which contains honey (as a sugar source) of Culligan et al. and have a reasonable expectation of success to produce a functional antitussive or cough drop and effectively treat cough symptoms. The range disclosed by Yu, i.e., 0.5% of honey, overlaps the recited weight percent of approximately 0.55% of honey. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 12, the limitation of the quantity of honey which is approximately 0.55% weight (wt.) of the quantity of medicated solution would have been obvious over the composition containing 0.5% of honey (Page 2, 6th ¶), as taught by Yu.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Culligan et al. (US 2010/0168074 A1), as applied to claims 1-10 above, in view of Yu (CN 1446900 A) and Hickham (US 2018/0235874 A1).
Instant claim 13 is drawn to the method of administering a freezable cough drop to a user, the method as claimed in claim 10, wherein the quantity of sunflower lecithin is approximately 0.49% weight (wt.) of the quantity of medicated solution.
The teachings of Culligan et al. and Yu are discussed above.
Although Yu teaches that 0.5% of lecithin is included in the composition (Page 2, 6th ¶), Yu does not expressly teach sunflower lecithin. 
Hickham teaches a throat lozenge for sore throat and cough (Abstract). The lozenge contains sunflower lecithin (claims 2 and 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of freezing a unit dosage composition which comprises one or more active ingredients dissolved in a solvent such as water, forming a lozenge or a cough drop, and administering it orally to a human, as taught by Culligan et al., in view of the cough relieving composition which contains 0.5% of lecithin, as taught by Yu, substitute the lecithin with the sunflower lecithin taught by Hickham, and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because the simple substitution of one known element for another to obtain predictable results is obvious. Please see MPEP 2141(III)(B). Furthermore, all the references are drawn to methods for treating cough or sore throat. According to MPEP 2141(III)(A), it is obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have found it obvious to include 0.5% of lecithin as taught by Yu in the freezable solution of Culligan et al., substitute the lecithin with the sunflower lecithin as taught by Hickham, and have a reasonable expectation of success to produce a functional antitussive or cough drop or throat lozenge and effectively treat cough or sore throat symptoms. The range disclosed by Yu, i.e., 0.5% of lecithin, overlaps the recited weight percent of approximately 0.49% of sunflower lecithin. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 13, the limitation of the quantity of sunflower lecithin which is approximately 0.49% weight (wt.) of the quantity of medicated solution would have been obvious over the composition containing 0.5% of lecithin (Page 2, 6th ¶), as taught by Yu and by the sunflower lecithin (claims 2 and 5), as taught by Hickham.


Claims 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Culligan et al. (US 2010/0168074 A1), as applied to claims 1-10 above, in view of Keenan et al. (US 2007/0036838 A1).
Instant claim 12 recites that the quantity of honey is approximately 0.55% weight (wt.) of the quantity of medicated solution. Instant claim 14 recites that the quantity of citric acid is approximately 0.47% weight (wt.) of the quantity of medicated solution. Instant claim 15 recites that the quantity of malic acid is approximately 0.47% weight (wt.) of the quantity of medicated solution. Instant claim 17 recites that the quantity of ascorbic acid is approximately 0.41% weight (wt.) of the quantity of medicated solution.
The teachings of Culligan et al. are discussed above.
As discussed above, although Culligan et al. teach that sugars comprise honey ([0093]), they do not expressly teach that the quantity of honey is approximately 0.55% weight (wt.) of the quantity of medicated solution as recited in instant claim 12.
Although Culligan et al. teach the inclusion of ascorbic acid ([0089]), they do not expressly teach citric acid at approximately 0.47%, malic acid at approximately 0.47%, or ascorbic acid at approximately 0.41%, as recited in instant claims 14, 15, and 17, respectively. 
Keenan et al. teach the use and compositions for providing soothing and relief of irritated oral tissues (Abstract, claims 1 and 10). The composition is in the form of cough lozenges and cough syrups ([0021]). Cough lozenges comprise honey in a concentration of about 0.05% to 10%, preferably from 0.1% to 5% ([0021]). Organic acids including citric, ascorbic, malic, tartaric acids, or mixtures thereof are disclosed ([0029]). A syrup containing water, 0.8% citric acid, and 0.4% malic acid is disclosed ([0054]). A cooling agent such as menthol is included at a concentration of about 0.001% to about 10% ([0027], [0033], [0036], claims 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of freezing a unit dosage composition which comprises one or more active ingredients dissolved in a solvent such as water, forming a lozenge or a cough drop, and administering it orally to a human, as taught by Culligan et al., in view of the cough lozenges and cough syrup compositions which contain honey in a preferred concentration of 0.1% to 5%, and organic acids including citric, malic, and ascorbic acids in a concentration of 0.4%, as taught by Keenan et al., and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because both the references are drawn to methods for treating/soothing cough or sore throat. According to MPEP 2141(III)(A), it is obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have found it obvious to include honey, and the organic acids including citric, malic, and ascorbic acids, in the corresponding concentrations taught by Keenan et al. in the freezable solution of Culligan et al., and have a reasonable expectation of success to produce a functional antitussive or cough drop or throat lozenge and effectively treat/soothe cough or sore throat symptoms. The concentration range of honey disclosed by Keenan, i.e., 0.1% to 5% ([0021]), overlaps the recited weight percent of approximately 0.55% of honey in instant claim 12. One of ordinary skill in the art would have found it obvious to use the same 0.4% concentration of the malic acid for other organic acids disclosed by Keenan et al. ([0054]), including citric acid and ascorbic acid ([0029]), and have a reasonable expectation of producing a functional cough/sore throat composition since the disclosed organic acids are functional equivalents. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 12, the limitation of the quantity of honey which is approximately 0.55% weight (wt.) of the quantity of medicated solution would have been obvious over the overlapping preferred concentration of 0.1% to 5% of honey ([0021]), as taught by Keenan et al.
Regarding instant claim 14, the limitation of citric acid at approximately 0.47% weight (wt.) of the quantity of medicated solution would have been obvious over the 0.4% concentration of the malic acid ([0054]) and the functionally equivalent organic acids including citric acid ([0029]), as taught by Keenan et al.
Regarding instant claim 15, the limitation of malic acid at approximately 0.47% weight (wt.) of the quantity of medicated solution would have been obvious over the 0.4% concentration of the malic acid ([0054]), as taught by Keenan et al.
Regarding instant claim 17, the limitation of ascorbic acid at approximately 0.41% weight (wt.) of the quantity of medicated solution would have been obvious over the 0.4% concentration of the malic acid ([0054]) and the functionally equivalent organic acids including ascorbic acid ([0029]), as taught by Keenan et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Culligan et al. (US 2010/0168074 A1), as applied to claims 1-10 above, in view of Roger (US 2006/0024335 A1).
Instant claim 16 recites that the quantity of sodium citrate is approximately 0.44% weight (wt.) of the quantity of medicated solution.
The teachings of Culligan et al. are discussed above.
Culligan et al. do not expressly teach that the quantity of sodium citrate is approximately 0.44% weight (wt.) of the quantity of medicated solution as recited in instant claim 16.
Roger teaches oral compositions in the form of a cough syrup or solution (Abstract, [0038]). The composition contains a taste-receptor competitor, including citric acid and sodium citrate, to compete with or counter a bitter-tasting agent (Abstract, [0027]). The amount of sodium citrate to be included in the oral composition is preferably about 0.25% to about 2.0% of the total weight ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of freezing a unit dosage composition which comprises one or more active ingredients dissolved in a solvent such as water, forming a lozenge or a cough drop, and administering it orally to a human, as taught by Culligan et al., in view of the cough syrup compositions which contain sodium citrate in a preferred concentration of about 0.25% to about 2.0%, as taught by Roger, and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because both the references are drawn to cough syrups or solutions for treating cough. According to MPEP 2141(III)(A), it is obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have found it obvious to include sodium citrate in the preferred concentration taught by Roger in the freezable solution of Culligan et al., and have a reasonable expectation of success to produce a functional antitussive or cough drop or throat lozenge and effectively treat/soothe cough or sore throat symptoms. The concentration range of sodium citrate disclosed by Roger, i.e., about 0.25% to about 2.0% ([0028]), overlaps the recited weight percent of approximately 0.44% of sodium citrate in instant claim 16. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” One of ordinary skill in the art would have found it obvious to use the sodium citrate since Roger teaches that it is used as a flavoring or taste-receptor competitor which competes with any bitter-tasting agents in cough syrup/lozenge formulations (Abstract, [0027]). 
Regarding instant claim 16, the limitation of the quantity of sodium citrate which is approximately 0.44% weight (wt.) of the quantity of medicated solution would have been obvious over the overlapping preferred concentration of about 0.25% to about 2.0% of sodium citrate ([0028]), as taught by Roger.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Culligan et al. (US 2010/0168074 A1), as applied to claims 1-10 above, in view of Klosterfrau (DE 20 2005 009181 U1 – English machine translation).
The citations for Klosterfrau below are based on the English machine translation obtained by PE2E Search.
Instant claim 18 recites that the quantity of zinc is approximately 0.02% weight (wt.) of the quantity of medicated solution.
The teachings of Culligan et al. are discussed above.
Although Culligan et al. teach the inclusion of zinc ([0089]), they do not expressly teach that the quantity of zinc is approximately 0.02% weight (wt.) of the quantity of medicated solution as recited in instant claim 18.
Klosterfrau teaches a pharmaceutical preparation in liquid form for treatment of cough (Abstract). The pharmaceutical preparation contains at least one zinc compound (Page 1, 3rd and 4th ¶s). The amount of zinc is from 0.001 to 1% by weight (Page 4, 12th ¶). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of freezing a unit dosage composition which comprises one or more active ingredients and nutrient supplements such as zinc, a solvent such as water, forming a lozenge or a cough drop, and administering it orally to a human, as taught by Culligan et al., in view of the liquid pharmaceutical preparation for the treatment of cough which contains from 0.001 to 1% by weight of zinc, as taught by Klosterfrau, and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because both the references are drawn to cough syrups or solutions for treating cough which contain zinc. According to MPEP 2141(III)(A), it is obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have found it obvious to include zinc in the concentration taught by Klosterfrau in the freezable solution of Culligan et al., and have a reasonable expectation of success to produce a functional antitussive or cough drop or throat lozenge and effectively treat/soothe cough or sore throat symptoms. The concentration range of zinc disclosed by Klosterfrau, i.e., from 0.001 to 1% by weight (Page 4, 12th ¶), overlaps the recited weight percent of approximately 0.02% of zinc in instant claim 16. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” 
Regarding instant claim 18, the limitation of the quantity of zinc which is approximately 0.02% weight (wt.) of the quantity of medicated solution would have been obvious over the overlapping concentration of from 0.001 to 1% of zinc (Page 4, 12th ¶), as taught by Klosterfrau.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Culligan et al. (US 2010/0168074 A1), as applied to claims 1-10 above, in view of Cifter et al. (US 2015/0273009 A1).
Instant claim 19 recites that the quantity of echinacea is approximately 0.13% weight (wt.) of the quantity of medicated solution.
Instant claim 20 recites that the quantity of menthol eucalyptus is approximately 0.27% weight (wt.) of the quantity of medicated solution.
The teachings of Culligan et al. are discussed above.
Although Culligan et al. teach the inclusion of herbal ingredients such as echinacea ([0025] and [0084]), as well as menthol ([0092], [0097]) and eucalyptol ([0092]), they do not expressly teach that the quantity of echinacea is approximately 0.13% weight (wt.) as recited in instant claim 19, or that the quantity of menthol eucalyptus is approximately 0.27% weight (wt.).
Cifter et al. teach the use of a formulation for the alleviation and/or elimination of symptoms like cough and sore throat ([0065]). The formulation is in the form of a syrup ([0033], [0037], claims 1, 4, and 6). Examples 7, 9, and 11 disclose the inclusion of Echinacea purpurea extract in an amount of 0.1% - 80% ([0154], [0156], and [0158]). Aromatic agents including menthol, eucalyptus, and mixtures thereof are included at 0.01% - 5% ([0057]-[0058], and claims 1, 20, and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of freezing a unit dosage composition which comprises one or more active ingredients, herbal ingredients such as echinacea, aromatic agents such as menthol and eucalyptol, a solvent such as water, forming a lozenge or a cough drop, and administering it orally to a human, as taught by Culligan et al., in view of the syrup formulation for the alleviation and/or elimination of cough and sore throat which contains Echinacea purpurea extract in an amount of 0.1% - 80%, and aromatic agents including menthol, eucalyptus, and mixtures thereof at 0.01% - 5%, as taught by Cifter et al., and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because both the references are drawn to cough syrups or solutions for treating cough which contain echinacea, menthol, and eucalyptus. According to MPEP 2141(III)(A), it is obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have found it obvious to include echinacea, menthol and eucalyptus in the corresponding concentrations taught by Cifter et al. in the freezable solution of Culligan et al., and have a reasonable expectation of success to produce a functional antitussive or cough drop or throat lozenge and effectively treat/soothe cough or sore throat symptoms. The concentration range of echinacea disclosed by Cifter et al., i.e., from 0.1 to 80% ([0154], [0156], and [0158]), overlaps the recited weight percent of approximately 0.13% of echinacea in instant claim 19. 
The concentration range of menthol and eucalyptus disclosed by Cifter et al., i.e., between 0.01% and 5% ([0057]-[0058], and claims 1, 20, and 21), overlaps the recited weight percent of approximately 0.27% of menthol eucalyptus in instant claim 20. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” 
Regarding instant claim 19, the limitation of the quantity of echinacea which is approximately 0.13% weight (wt.) of the quantity of medicated solution would have been obvious over the overlapping concentration of 0.1% - 80% of echinacea purpurea extract ([0154], [0156], and [0158]), as taught by Cifter et al.
Regarding instant claim 20, the limitation of the quantity of menthol eucalyptus which is approximately 0.27% weight (wt.) of the quantity of medicated solution would have been obvious over the overlapping concentration of 0.01% - 5% of aromatic agents menthol, eucalyptus, and mixtures thereof ([0057]-[0058], and claims 1, 20, and 21), as taught by Cifter et al.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615